[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On June 24, 1986, the parties entered into a Stipulated Judgment modifying prior orders of this court.
The parties agreed to transfer the physical custody from the Defendant-mother to the Plaintiff-father and that the mother pay $30.00 per week for support until age eighteen or until such time as the child again resides with his mother. The mother continued to provide health insurance so long as CT Page 981 available through her employer. Secondary coverages were the obligation of the Plaintiff.
No financial information was given to the Court at the time of this stipulation. Prior support at the time of the decree in 1986 was agreed to at $50.00 per week paid by the Plaintiff.
From the evidence adduced at trial there is a change of circumstances in this case.
An examination of the Federal Guidelines indicates a substantial larger support order to be considered. The court has examined the financial ability of the defendant as reflected in her financial affidavit. It would be inequitable to order a support payment according to the guideline.
Accordingly, the support order for her support of the minor child is modified to $75.00 per week.
FRANK S. MEADOW, J.